Citation Nr: 1219204	
Decision Date: 05/31/12    Archive Date: 06/07/12

DOCKET NO.  06-31 182A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUE

Whether basic eligibility exists for educational assistance pursuant to Chapter 30, Title 38, United States Code.


ATTORNEY FOR THE BOARD

J. Meawad, Counsel


INTRODUCTION

The Veteran served on active duty from April 2002 to June 2004 and service in the Air Force National Guard. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a June 2006 decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Atlanta, Georgia.

In August 2008, the Board remanded the present matter for additional development and due process concerns.  The Board is satisfied that there has been substantial compliance with the remand directives and the Board may proceed with the review.  D'Aries v. Peake, 22 Vet. App. 97, 105 (2008); Stegall v. West, 11 Vet. App. 268 (1998).


FINDINGS OF FACT

1.  The Veteran served on active duty from April 30, 2002, to June 5, 2004.  The Veteran was discharged on June 5, 2004, with 2 years, 1 month, and 6 days of service.

2.  The Veteran's DD Form 214 reflects that the separation authority was "AFI 36-3208;" the separation code was "JHJ;" and the narrative reason for separation was "unsatisfactory performance."

3.  The term of enlistment was 6 years and the separation was involuntary due to unsatisfactory performance.

4.  The Veteran was not discharged due to a service-connected disability, a pre-existing medical condition, hardship, voluntary for the convenience of the government after completing at least 20 months of an initial obligated period of less than three years, involuntarily for the convenience of the government as a result of a reduction in force, and/or physical or mental condition not characterized as a disability and not the result of misconduct that interferes with duty.


CONCLUSIONS OF LAW

The Veteran has not met the basic eligibility criteria for entitlement to educational assistance under Chapter 30, Title 38, United States Code.  38 U.S.C.A. § 3011 (West 2002); 38 C.F.R. § 21.7042 (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VA has a duty to provide the Veteran notification of the information and evidence necessary to substantiate the claims submitted, the division of responsibilities in obtaining evidence, and assistance in developing evidence, pursuant to the Veterans Claims Assistance Act of 2000 (VCAA).  See 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).  There are some claims, however, to which VCAA does not apply. Livesay v. Principi, 15 Vet. App. 165, 178 (2001).  For example, it has been held not to apply to claims that turned on statutory interpretation.  Smith v. Gober, 14 Vet. App. 227, 231-32 (2000). 

The Board notes that the issue in this case turn on statutory interpretation.  See Smith, 14 Vet. App. at 231-32.  Thus, because the law as mandated by statute, and not the evidence, is dispositive of this appeal, the VCAA is inapplicable.  Mason v. Principi, 16 Vet. App. 129 (2002); see also Sabonis v. Brown, 6 Vet. App. 426, 429-30 (1994) (where application of the law to the facts is dispositive, the appeal must be terminated because there is no entitlement under the law to the benefit sought).  As such, no further action is required pursuant to the VCAA. 

The legal criteria governing eligibility for Chapter 30 educational assistance benefits are specifically set forth in 38 U.S.C.A. § 3011(a)(1) and 38 C.F.R. § 21.7042.  In particular, under 38 U.S.C.A. § 3011(a)(1)(A) and 38 C.F.R. § 1.7042(a)(1), eligibility may be established when an individual first entered into active duty as a member of the Armed Forces after June 30, 1985.  The individual also must demonstrate that he or she served at least three years of continuous active duty, or at least two years if the individual's obligated period of active duty is less than three years.  38 U.S.C.A. § 3011(a)(1)(A)(1); 38 C.F.R. § 21.7042(a)(2).

The Veteran need not have served the requisite amount of time pursuant to 38 C.F.R. § 21.7042(a)(2) if an individual was discharged or released from active duty for any one of the following reasons: (i) For a service-connected disability, or (ii) For a medical condition which preexisted service on active duty and which VA determines is not service connected, or (iii) Under 10 U.S.C. 1173 (hardship discharge), or (iv) For convenience of the government (A) After completing at least 20 continuous months of active duty of an obligated period of active duty that is less than three years, or (B) After completing 30 continuous months of active duty of an obligated period of active duty that is at least three years, or (v) Involuntarily for the convenience of the government as a result of a reduction in force, as determined by the Secretary of the military department concerned in accordance with regulations prescribed by the Secretary of Defense or by the Secretary of Transportation with respect to the Coast Guard when it is not operating as a service in the Navy, or (vi) For a physical or mental condition that was not characterized as a disability and did not result from the individual's own willful misconduct but did interfere with the individual's performance of duty, as determined by the Secretary of each military department in accordance with regulations prescribed by the Secretary of Defense or by the Secretary of Transportation with respect to the Coast Guard when it is not operating as a service in the Navy.  38 C.F.R. § 21.7042(a)(5).

The Veteran served on active duty from April 30, 2002 to June 5, 2004.  The Veteran was discharged on June 5, 2004, with 2 years, 1 month, and 6 days of service.  The term of the Veteran's enlistment was 6 years.  The Veteran's DD-214 states that he did not complete his first full term of service.

The Veteran's DD Form 214 reflects that the separation authority was "AFI 36-3208;" the separation code was "JHJ;" and the narrative reason for separation was "unsatisfactory performance."  The separation authority and separation code are indicative of an involuntary discharge.  Information from the Department of Defense (DOD) does not reflect that the discharge was for a convenience of the Government.  The Veteran was not discharged due to a service-connected disability, a pre-existing medical condition, hardship, and/or physical or mental condition not characterized as a disability and not the result of misconduct that interferes with duty.

The Veteran served for less than 3 years on active duty.  His term of enlistment was 6 years.  Thus, he did not serve for at least three years of continuous active duty to qualify per 38 U.S.C.A. § 3011(a)(1)(A)(1); 38 C.F.R. § 21.7042(a)(2).

However, as noted above, the Veteran might still be eligible if he were discharged due to a service-connected disability, a pre-existing medical condition, hardship, physical or mental condition not characterized as a disability and not the result of misconduct and that interferes with duty; or for the convenience of the Government, with not less than 30 months of continuous active duty if the obligated period of active duty of the individual was at least 3 years or not less than 20 months if the obligated period of active duty was 2 years; or was discharged involuntarily for the convenience of the Government as the result of a reduction in force.  38 U.S.C.A. § 3011(a)(1)(A)(ii); 38 C.F.R. § 21.7042(a)(5).

The Veteran does not meet the cited criteria.  The Veteran was not discharged due to service-connected disability, a pre-existing medical condition, hardship, physical or mental condition not characterized as a disability and not the result of misconduct and that interferes with duty.  He was involuntarily discharged, but it was not for the convenience of the Government as the result of a reduction in force.

The Veteran does not have the requisite active service for Chapter 30 educational benefits.  The Board has no authority to create exceptions, or to overturn or to disregard this very specific limitation on the award of Chapter 30 educational benefits.  38 U.S.C.A. § 7104(a).  Therefore, the Board concludes that there is no legal basis for a grant of those benefits, and the Veteran's claim must be denied.  38 U.S.C.A. § 3011; 38 C.F.R. §§ 21.7042, 21.7044, 21.7045; Sabonis, 6 Vet. App. 426 (where the law is dispositive, the claim should be denied on the basis of the absence of legal merit).

Furthermore, eligibility for Chapter 30 educational assistance may also be established, notwithstanding any other provision of law, for an individual who is involuntarily separated with an honorable discharge after February 2, 1991, and who meets other statutory criteria, under 38 U.S.C.A. § 3018A.  The evidence, however, does not show that the Veteran elected to receive educational assistance prior to his separation.  38 U.S.C.A. § 3018A(a)(5).  

The Board observes that eligibility for Chapter 30 educational benefits may also be established based a combination of service on active duty and in the Selected Reserve.  See 38 U.S.C.A. § 3012(a)(1)(A); 38 C.F.R. § 21.7042(b).  However, in this case, the Veteran has not completed 12 semester hours in a program of education leading to a standard college degree before applying for educational assistance.  38 C.F.R. § 21.7042(b)(2)(ii).  Therefore, his eligibility may not be established under these statutory and regulatory provisions. 


ORDER

Basic eligibility for educational assistance pursuant to Chapter 30, Title 38, United States Code is denied.



____________________________________________
STEVEN D. REISS
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


